        Case 8:21-cv-00439-SDM-TGW Document 31 Filed 07/12/21 Page 1 of 1 PageID 547
AO 456 (Rev. 5/85) Notice



                                  United States District Court
                                      MIDDLE DISTRICT OF FLORIDA
                                            TAMPA DIVISION




VIRAL STYLE, LLC                                                            NOTICE
v.
                                                                   CASE NUMBER: 8:21-cv-439-SDM-TGW
IRON MAIDEN HOLDINGS, INC. and
AM SULLIVAN LAW, LLC


TYPE OF CASE
                                                  X
                                                  _ CIVIL                              ~ CRIMINAL

X
_        TAKE NOTICE that a proceeding in this case has been set for the place, date, and time set forth below.

PLACE                                                              ROOM NO.
         UNITED STATES COURTHOUSE                                  COURTROOM 15A
         801 North Florida Avenue
         Tampa, Florida 33602                                      DATE AND TIME

                                                                   7/27/2021 — 10:00 A.M.
TYPE OF PROCEEDING
                                                 HEARING ON
                                                Motion to Dismiss
                                                    (Doc. 20)
                                     Before the Honorable Steven D. Merryday


~        TAKE NOTICE that the proceeding in this case has been continued as indicated below:

PLACE                             DATE AND TIME PREVIOUSLY                  CONTINUED TO: (Date and Time)
                                  SCHEDULED




                                                                   _________ELIZABETH WARREN_________
                                                                   U.S. MAGISTRATE OR CLERK OF COURT




               July 12, 2021                                       ________/s/         Rebecca Kline______________
DATE                                                               (BY) DEPUTY CLERK
